1
2
3
4
5
6
7
8                           UNITED STATES DISTRICT COURT
9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11   ALLEN HAMMLER,                                      Case No.: 3:18-cv-1319-LAB-BLM
     CDCR #F-73072,
12
                                        Plaintiff,       ORDER DISMISSING CIVIL
13                                                       ACTION FOR FAILING TO
                          vs.                            STATE A CLAIM AND AS
14
     D. HOUGH, Correctional Officer;                     FRIVOLOUS PURSUANT
15   J. NEVAREZ, C/O; ASBURY, C/O;                       TO 28 U.S.C. § 1915(e)(2)(B)
     J. ALVAREZ, C/O; C/O NOLASCO,                       AND 28 U.S.C. § 1915A(b)
16
17                                   Defendants.

18
19         Allen Hammler (“Plaintiff”), currently incarcerated at California State Prison in
20   Corcoran, is proceeding pro se in this civil rights action filed pursuant to 42 U.S.C.
21   § 1983. He has been granted leave to proceed in forma pauperis (“IFP”) and an
22   opportunity to amend his pleading in order to state a claim upon which relief can be
23   granted. His Amended Complaint falls short, and includes different claims previously
24   alleged against the same parties—and already settled—in an entirely different suit.
25   Therefore, the Court dismisses his case.
26   I.    Procedural History
27         In his original Complaint, Hammler claimed Richard J. Donovan Correctional
28   Facility (“RJD”) Officers Hough, Nevarez, Asbury, and Alvarez violated his First and
                                                     1
                                                                               3:18-cv-1319-LAB-BLM
1    Fourteenth Amendment rights while he was incarcerated there on October 16, 2016, by
2    failing to collect and process his outgoing legal mail at his request. See Compl., ECF No.
3    1 at 3-11. He alleged to have exhausted available administrative remedies before filing
4    suit via CDC 602 Inmate Parolee Appeal Log No. RJD-B-16-4400, which he attached as
5    an exhibit. Id. at 12, 16-19. His Complaint was verified under penalty of perjury, and he
6    sought $140,000 in general and punitive damages. Id. at 11, 14.
7          On September 21, 2018, the Court granted Hammler’s IFP Motion, and sua sponte
8    dismissed his Complaint in its entirety for failing to state a claim. See ECF No. 3 at 3-15,
9    citing 28 U.S.C. § 1915(e)(2)(B) and § 1915A(b)). In a detailed Order, the Court
10   dismissed Hammler’s mail collection, access to courts, retaliation, and equal protection
11   claims—all arising from the single October 16, 2016 incident.1 Id. at 5-14. As is routine
12   in pro se prisoner cases, the Court provided Hammler notice of his pleading deficiencies,
13   and granted him 45 days leave in which to fix them. Id. at 6-14. Hammer was also
14   cautioned his Amended Complaint would supersede his original pleading, and that any
15   claim not re-alleged against any previously named Defendant would be considered
16   waived. Id. at 12.
17         After twice requesting and receiving extensions of time in which to amend, see
18   ECF Nos. 7, 10, Hammler filed his Amended Complaint (“FAC”). See ECF No. 11. His
19   FAC re-names Correctional Officers Hough, Nevarez, Asbury, and Alvarez as
20   Defendants, and it adds Correctional Officer Nolasco as a new party. Id. at 1-2. In
21
22
23   1
       The Court also took judicial notice of six separate but sequential civil rights actions filed
     by Hammler in the Southern District of California over the course of 2017 and 2018—
24   almost all involving claims of retaliation and excessive force at RJD. See ECF No. 3 at 2
25   n.1. The Court also noted some of the Defendants in those cases overlapped, but none
     appeared to include the same mail-processing claims alleged in the original Complaint
26   Plaintiff filed in this case. Id. Hammler has previously been warned that he may not to
27   litigate duplicative claims in successive civil actions. Id. (citing Hammler v. Hernandez, et
     al., S.D. Cal. Civil Case No. 3:18-cv-00259-CAB-MDD (ECF No. 5 at 5 n.2); Cato v.
28   United States, 70 F.3d 1103, 1105 n.2 (9th Cir. 1995)).
                                                    2
                                                                                3:18-cv-1319-LAB-BLM
1    addition, Plaintiff’s FAC includes Eighth Amendment excessive force allegations arising
2    on October 20, 2016—four days after the incident alleged in his original Complaint, but
3    also involving Defendants Hough, Nevarez, and Alvarez, and including another
4    Correctional Officer (Soto) and a Correctional Sergeant (Skelton)—neither of whom is
5    named as a Defendant in this case. Id. at 18-31.
6    II.   Screening of Amended Complaint
7          As Plaintiff now knows, the Prison Litigation Reform Act (“PLRA”) requires
8    review of all complaints filed by persons proceeding IFP, as well as those filed by
9    persons, like him, who are “incarcerated or detained in any facility [and] accused of,
10   sentenced for, or adjudicated delinquent for, violations of criminal law or the terms or
11   conditions of parole, probation, pretrial release, or diversionary program,” at the time of
12   filing “as soon as practicable after docketing.” See 28 U.S.C. §§ 1915(e)(2) and
13   1915A(b). Under the PLRA, the Court must sua sponte dismiss complaints, or any
14   portions thereof, which are frivolous, malicious, fail to state a claim, or which seek
15   damages from defendants who are immune. See 28 U.S.C. §§ 1915(e)(2)(B) and 1915A;
16   Lopez v. Smith, 203 F.3d 1122, 1126-27 (9th Cir. 2000) (en banc) (§ 1915(e)(2)); Rhodes
17   v. Robinson, 621 F.3d 1002, 1004 (9th Cir. 2010) (discussing 28 U.S.C. § 1915A(b)).
18         A.     Standard of Review
19         “The purpose of § 1915[] is ‘to ensure that the targets of frivolous or malicious
20   suits need not bear the expense of responding.’” Nordstrom v. Ryan, 762 F.3d 903, 920
21   n.1 (9th Cir. 2014) (quoting Wheeler v. Wexford Health Sources, Inc., 689 F.3d 680, 681
22   (7th Cir. 2012)). “The standard for determining whether a plaintiff has failed to state a
23   claim upon which relief can be granted under § 1915(e)(2)(B)(ii) is the same as the
24   Federal Rule of Civil Procedure 12(b)(6) standard for failure to state a claim.” Watison v.
25   Carter, 668 F.3d 1108, 1112 (9th Cir. 2012); accord Wilhelm v. Rotman, 680 F.3d 1113,
26   1121 (9th Cir. 2012) (noting that screening pursuant to § 1915A “incorporates the
27   familiar standard applied in the context of failure to state a claim under Federal Rule of
28   Civil Procedure 12(b)(6)”).
                                                   3
                                                                               3:18-cv-1319-LAB-BLM
1          Every complaint must contain “a short and plain statement of the claim showing
2    that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). Detailed factual allegations
3    are not required, but “[t]hreadbare recitals of the elements of a cause of action, supported
4    by mere conclusory statements, do not suffice.” Ashcroft v. Iqbal, 556 U.S. 662, 678
5    (2009) (citing Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007)). “When there
6    are well-pleaded factual allegations, a court should assume their veracity, and then
7    determine whether they plausibly give rise to an entitlement to relief.” Id. at 679. The
8    “mere possibility of misconduct” falls short of meeting this plausibility standard. Id.; see
9    also Moss v. U.S. Secret Service, 572 F.3d 962, 969 (9th Cir. 2009).
10         While a plaintiff’s factual allegations are taken as true, courts “are not required to
11   indulge in unwarranted inferences.” Doe I v. Wal-Mart Stores, Inc., 572 F.3d 677, 681
12   (9th Cir. 2009) (internal quotation marks and citation omitted). Courts “have an
13   obligation where the petitioner is pro se, particularly in civil rights cases, to construe the
14   pleadings liberally and to afford the petitioner the benefit of any doubt,” Hebbe v. Pliler,
15   627 F.3d 338, 342 & n.7 (9th Cir. 2010) (citing Bretz v. Kelman, 773 F.2d 1026, 1027 n.1
16   (9th Cir. 1985)), but they may not “supply essential elements of claims that were not
17   initially pled.” Ivey v. Board of Regents of the University of Alaska, 673 F.2d 266, 268
18   (9th Cir. 1982). Even before Iqbal, “[v]ague and conclusory allegations of official
19   participation in civil rights violations” were not “sufficient to withstand a motion to
20   dismiss.” Id.
21         B.        Allegations in Amended Complaint
22         In general, the allegations in Hammler’s FAC regarding the non-collection of his
23   legal mail on October 16, 2016, while a bit more drawn out, are not materially different
24   than those in his original Complaint. Compare Compl., ECF No. 1 at 3-11, with FAC,
25   ECF No. 11 at 3-16.
26         Hammler claims, as he did previously, that on October 16, 2016, at approximately
27   5 p.m., he first “made contact” with Correctional Officer Hough and informed him that
28   ///
                                                    4
                                                                                 3:18-cv-1319-LAB-BLM
1    he needed tape2 and wished to get his mail processing “out of the way” instead of waiting
2    until the 9:30 p.m. shift change when he felt “rushed” by Hough and others who were
3    “trying to … go home” and “get off work.” See FAC, ECF No. 11 at 6-7. Hammler
4    claims he had seen how “troublesome” it was to obtain tape for his legal mail four days
5    before, when Officer Nolasco “made the excuse” that he could not process the mail
6    without it, and told him there “was no tape left.” Id. at 4. On that day, October 12, 2016,
7    Hammler “ha[d] to yell for Defendant Alvarez” to process his mail instead. Id. at 5.
8          On October 16, 2016, Hammler claims Hough first left claiming he was going to
9    get tape, but he returned 30 minutes later at 5:30 p.m., announcing there was none. Id. at
10   7. Hammler “told Hough that he had to go find some because he (Plaintiff) had a deadline
11   to submit legal documents and by law the CDCR had to provide things needed to enable
12   him to meet the deadline.”3 Id. Hammler contends Hough commented that he “didn’t
13   ‘have’ to do [any]thing, then left.” Id.
14         At 6 p.m., Hammler again “caught Hough when he was passing by his cell and
15   asked if he had found some tape.” Id. at 7-8. Hough replied: “I told you there’s no more
16   tape.” Id. at 8. So, Plaintiff “pull[ed] tape” off one his books, and demanded Hough
17   process his mail “right then and there.” Id. Hough refused and directed Hammler to give
18   his mail to “who[m]ever picks it up later.” Id.
19         During an 8 p.m. security walk or “pipe check,” Hammler claims Officer Nevarez
20   passed him by, but promised to come back. Id. at 9. He did not, however, and when
21
22
23   2
      Hammler does not explain why his legal mail required tape, but the Court presumes, as it
     did in its September 18, 2018 Order, that it qualified as “Outgoing Confidential Mail”
24
     which must be “sealed” after inspection for prohibited material and in his presence. See
25   ECF No. 3 at 8 n.4 (citing Cal. Code Regs., tit. 15 § 3142(d)).
26   3
       Plaintiff does not identify the date of his deadline or the court that set it; nor does he
27   describe the nature of the legal proceeding or the content of the submission that was
     allegedly due.
28
                                                  5
                                                                              3:18-cv-1319-LAB-BLM
1    Hammler yelled: “Come get my mail!” Nevarez responded: “Next round.” Id. at 10.
2    Hough conducted the next round at 8:30 p.m., and Hammler again asked Hough to
3    process his mail. Id. Hough replied: “They already did mail pick-up!” even though
4    Hammler claims he “already knew that Nevarez had not collected [it].” Id.
5          Nevertheless, Hammler persisted, asking, “Are ya’ll gonna let me get my legal
6    mail out?” Hough replied, “Maybe,” and kept walking. Id. at 11. When Hammler yelled
7    “What do you mean, Maybe[?] You don’t have a choice!” Hough replied, “I thought you
8    needed tape and we don’t have any.” Id.
9          Hammler continued to stand in his door until he saw Officer Alvarez enter the
10   building and so he yelled for him. Id. When Alvarez approached 20 minutes later,
11   Hammler complained that he was “tired of having to stand on his cell door for an hour
12   and a half, after everyone else’s mail has already been collected.” Id. at 12. He then
13   attempted to give Alvarez his mail, but Alvarez refused and told him he would “send
14   someone to collect it, right now, stand by.” Id. Alvarez then left with the other officers at
15   the 10:00 p.m. shift change however, and “never follow[ed] up.” Id. at 13.
16         On the next day, October 17, 2016, after Hammler attended a Mental Health Group
17   meeting, and while he was being escorted back to his cell, he attempted to speak with the
18   on duty sergeant about his “legal work.” Id. The sergeant replied: “Later” and Hammler
19   was returned to his cell. Id. at 13. Once there, however, Hammler refused to surrender his
20   cuffs to Correctional Officer Magallanes, and demanded to speak with a sergeant first.4
21   Id. at 13-14.
22         An unidentified sergeant responded “right away” and Hammler explained he
23   needed to take “drastic measures” to get his mail out. Id. The sergeant directed Hammler
24
25
26   4
       Correctional Officer A. Magallanes is a Defendant in another of Hammler’s pending
27   cases, but he is not named as a party to this one. See Hammler v. Hernandez, et al., S.D.
     Cal. Civil Case No. 3:18-cv-00259-CAB-MDD (ECF No. 25).
28
                                                   6
                                                                               3:18-cv-1319-LAB-BLM
1    to surrender the cuffs, said he would grant him access to the law library, and would “sign
2    and forward his legal mail from the night before.” Id. Hammler “did not believe him and
3    refused knowing that the next step would be for a higher ranking C/O to come and talk to
4    him,” but once the sergeant left, Hammler gave his legal mail to Magallanes to sign. Id.
5    After this was done, Hammler surrendered the cuffs. Id.
6          Two days later, on October 19, 2016, Hammler again yelled to Nevarez: “I got
7    legal mail!” after he “attempted to walk by [his] cell” and failed to stop and collect “a
8    large yellow piece of paper protruding from his door … with ‘Legal Mail’ written on it in
9    big bold print.” Id. at 17. Hammler claims Nevarez said, “I’ll come back for yours,” and
10   “snap[ped]” “I don’t gotta explain myself to you,” in response to Hammler’s complaints.
11   Id.
12         On the next day, October 20, 2016, Hammler attempted to send his mail out from
13   the day before, but Nevarez again replied that he would “Be back.” Id. at 18. Hammler
14   assumed Nevarez would “never return,” and “in anger continued to yell … ‘Come and
15   get my mail!’” until he “became ill.” Id. at 8-19. He then reported he had chest pain to
16   Correctional Officer Soto, while he was doing another pipe check. Id. at 19. Hammler
17   watched as Soto “went directly to the RN’s office,” returned, laughed, and said “They’re
18   gonna come get you.” Id. Hammler “perceive[ed] that Soto and the others were thinking
19   that he was not really ill but pulling a stunt to get them to accept his mail,” so he
20   continued to stand in his door and exclaimed, “Look man, I’m not even tripp’n on the
21   mail no more, I’m serious, I’m in pain.” Id. at 20.
22         In response, Officers Soto, Alvarez, and Nevarez arrived at his cell, cuffed him
23   with a “long chain,” forcibly removed him from his cell, and allegedly used “brute force”
24   while doing so. Id. at 21-23.
25         The remainder of the factual allegations in Hammler’s FAC, and which were not
26   included in his original Complaint in this case, all relate to the October 20, 2016
27   excessive force incident, and are copied—virtually word for word—from the Complaint
28   he filed on July 27, 2017 in Hammler v. Alvarez, et al., S.D. Cal. Civil Case No. 3:17-cv-
                                                    7
                                                                                3:18-cv-1319-LAB-BLM
1    01533-WVG, against Defendants Nevarez, Hough, Soto, and Alvarez. Compare FAC,
2    ECF No. 11 in 18-cv-01319 at 19-30, ¶¶ 32-55, with Compl., ECF No. 1 at 1-14, ¶¶ 2-25
3    in 18-cv-01533-WVG. That case settled on July 24, 2018, and Defendants have satisfied
4    the monetary terms of the settlement agreement. See S.D. Cal. Civil Case No.18-cv-
5    01533-WVG, ECF Nos. 31, 34, 42.
6          C.     Discussion
7                 1.     October 12 and 16, 2016 Mail Incidents
8           As he did in its original Complaint, Plaintiff’s FAC claims Defendants Hough,
9    Nevarez, and Alvarez violated his First Amendment rights to “free speech and
10   expression,” and retaliated against him on October 16, 2016, by refusing to process his
11   legal mail upon demand, and thereby delaying its processing over one night. See ECF No.
12   11 at 6-16. He adds similar mail processing allegations against Defendant Nolasco arising
13   on October 12, 2016—but he also admits that his mail was nevertheless accepted by
14   Defendant Alvarez later that same day. Id. at 3-5. Hammler also contends Hough,
15   Nevarez, and Alvarez denied him equal protection on October 16, 2016 because they
16   collected mail from other inmates in his unit. Id. at 33. He includes no factual allegations
17   as to Defendant Asbury whatsoever.
18         As pleaded, Hammler’s FAC still fails to state any plausible First or Fourteenth
19   Amendment claim for relief as to his mail. First, while he enjoys “a First Amendment
20   right to send and receive mail,” prison regulations or policies may curtail that right if they
21   “are reasonably related to legitimate penological interests.” Nordstrom v. Ryan, 856 F.3d
22   1265, 1272 (9th Cir. 2017) (citing Witherow v. Paff, 52 F.3d 264, 265 (9th Cir. 1995) (per
23   curiam) (internal quotation marks omitted)). Legitimate penological interests that justify
24   regulation of outgoing legal mail include “the prevention of criminal activity and the
25   maintenance of prison security.” Nordstrom, 856 F.3d at 1272 (citing O’Keefe v. Van
26   Boening, 82 F.3d 322, 326 (9th Cir. 1996)).
27         Title 15 of the California Code of Regulations § 3130, et seq., set out the rules
28   correctional officers must follow to “provide [for] … the orderly processing of inmate
                                                   8
                                                                                3:18-cv-1319-LAB-BLM
1    mail,” and they “give direction to staff, inmates, and their correspondents concerning
2    facility mail requirements.” See id.; K’Napp v. Adams, No. 1:06-cv-01701-LJO-GSA-PC,
3    2015 WL 5138237 at *17 (E.D. Cal. Sept. 1, 2015) (finding that § 3130 and CDCR’s
4    mail processing regulations “further[] the substantial governmental interest of internal
5    order.”). As noted above, those regulations further provide that the type of “outgoing
6    confidential mail” Hammler wished to process both on October 12, 2016, and October
7    16, 2016, required special handling, i.e., individualized inspection for contraband while
8    unsealed, followed by subsequent sealing (presumedly with the tape Hammler admits
9    Defendants told him was not currently available), and the signature and badge number of
10   correctional staff designated to perform that task. See Cal. Code Regs., tit. 15 § 3142(d).
11   Hammler fails to allege these regulations lack any legitimate penological purpose.
12   Nordstrom, 856 F.3d at 1272.
13         And while allegations of stolen mail or delayed delivery for “an inordinate amount
14   of time” have been held sufficient to state a claim for violation of the First Amendment,
15   see e.g., Antonelli v. Sheahan, 81 F.3d 1422, 1432 (7th Cir. 1996), the Ninth Circuit and
16   other Courts of Appeal have found temporary and or isolated instances of delay, like
17   those alleged to have occurred in Hammler’s case, do not offend any First Amendment
18   principles. See Crofton v. Roe, 170 F.3d 957, 961 (9th Cir. 1999) (as amended); Davis v.
19   Goord, 320 F.3d 346, 351 (2d Cir. 2003); Gardner v. Howard, 109 F.3d 427, 431 (8th
20   Cir. 1997); Smith v. Maschner, 899 F.2d 940, 944 (10th Cir. 1990); see also Furnace v.
21   Cope, No. 1:16-CV-00420-LJO-BAM PC, 2018 WL 2198716, at *7 (E.D. Cal. May 14,
22   2018) (recommending sua sponte dismissal of prisoner’s outgoing mail claims pursuant
23   to 28 U.S.C. § 1915A(b)(1), (2) and 28 U.S.C. § 1915(e)(2)(B)(ii)).
24         Indeed, as the Court noted in its September 21, 2018 Order, it has uncovered no
25   case in which a one-day delay in collecting a prisoner’s outgoing legal mail has been held
26   sufficient to violate the First Amendment. See e.g., Crofton,170 F.3d at 961 (finding a
27   “temporary delay in the delivery of Crofton’s publications, resulting from the prison
28   official’s security inspection, does not violate his First Amendment rights.”); Sizemore v.
                                                  9
                                                                              3:18-cv-1319-LAB-BLM
1    Williford, 829 F.2d 608, 610 (7th Cir. 1987) (emphasizing that “merely alleging an
2    isolated delay or some other relatively short-term, non content-based disruption in the
3    delivery of inmate reading materials will not support ... a cause of action grounded upon
4    the First Amendment”); Young v. Tampkins, No. CV 16-cv-07455-JFW-RAO, 2017 WL
5    2389974, at *5 (C.D. Cal. May 12, 2017) (“A temporary delay or isolated incident of
6    mail interference is usually insufficient to establish a constitutional violation.”), report
7    and recommendation adopted, 2017 WL 2381270 (C.D. Cal. June 1, 2017).
8          Hammler also still fails to claim any Defendant read, censored, opened, or
9    inspected his legal mail outside his presence, see e.g., Hayes v. Idaho Corr. Ctr., 849
10   F.3d 1204, 1211-13 (9th Cir. 2017), and he does not claim that he was unable to get any
11   particular item to the post. In fact, he continues to admit his legal mail was collected in
12   his presence both on October 12, 2016—by Defendant Alvarez, and on October 17,
13   2016—by Officer Magallanes. See FAC, ECF No. 11 at 5, 14. Defendants’ refusal or
14   inability to do so immediately, and at Hammler’s repeated bidding—regardless of any
15   other legitimate correctional goal or need for institutional order—does not violate the
16   First Amendment as a matter of law. See Procunier v. Martinez, 416 U.S. 396, 413
17   (1974) (identifying security, order, and rehabilitation as governmental interests sufficient
18   to justify restrictions on outgoing prisoner mail); see also Avila v. Brown, No. 1:17-CV-
19   01328-LJO-BAM PC, 2018 WL 1806624, at *2 (E.D. Cal. Apr. 17, 2018) (noting that
20   prisoners “do not have a constitutional right to unlimited free access to the mail,” and
21   dismissing allegations that the failure to provide prisoners with “free pen fillers every
22   day” violated the First Amendment).
23         Liberally construed, the Court also continues to find Hammler’s mail problems do
24   not allege a plausible claim for relief based on his right of access to the courts. See Lewis
25   v. Casey, 518 U.S. 343, 346 (1996). Specifically, his FAC, like his original Complaint
26   fails to allege he was “actual[ly] injur[ed].” Id. at 351-53; see also Silva v. Di Vittorio,
27   658 F.3d 1090, 1104 (9th Cir. 2011). An “actual injury” is “actual prejudice with respect
28   to contemplated or existing litigation, such as the inability to meet a filing deadline or to
                                                    10
                                                                                 3:18-cv-1319-LAB-BLM
1    present a claim.” Lewis, 518 U.S. at 348; see also Jones v. Blanas, 393 F.3d 918, 936 (9th
2    Cir. 2004) (defining actual injury as the “inability to file a complaint or defend against a
3    charge”). The failure to allege an actual injury is “fatal” to any access to court violation.
4    Alvarez v. Hill, 518 F.3d 1152, 1155 n.1 (9th Cir. 2008) (“Failure to show that a ‘non-
5    frivolous legal claim had been frustrated’ is fatal.”) (quoting Lewis, 518 U.S. at 353 &
6    n.4).
7            Moreover, Hammler fails to allege the loss of a “non-frivolous” or “arguable”
8    underlying claim. Christopher v. Harbury, 536 U.S. 403, 413-14 (2002). The nature and
9    description of that claim must be set forth in his FAC “as if it were being independently
10   pursued.” Id. at 417. Here, however, Hammler simply claims he had a “deadline,” and
11   repeatedly refers to his “legal mail” and “legal work,” see FAC, ECF No. 7, 9, 11 at 11,
12   13, 14, 17—but nowhere does he identify the “non-frivolous” nature of his underlying
13   case, or the court or time in which the documents included in his “legal mail” were
14   allegedly due. Christopher, 536 U.S. at 417. This is also a necessary pleading
15   requirement because the constitution does not guarantee inmates the wherewithal to file
16   any and every type of legal claim—it requires only that they be provided with the tools to
17   attack their sentences, directly or collaterally, and to challenge the conditions of their
18   confinement. Lewis, 518 U.S. at 355; Cornett v. Donovan, 51 F.3d 894, 898 (9th Cir.
19   1995). “Impairment of any other litigating capacity is simply one of the incidental (and
20   perfectly constitutional) consequences of conviction and incarceration.” Lewis, 518 U.S.
21   at 355.
22           With respect to the mail processing claims alleged in his FAC, Hammler also
23   continues to fail to allege a plausible claim for retaliation. Allegations of retaliation
24   against a prisoner’s First Amendment rights to speech or to petition the government may
25   support a 1983 claim. Rizzo v. Dawson, 778 F.2d 527, 532 (9th Cir. 1985). But a
26   retaliation claim has five elements. Brodheim v. Cry, 584 F.3d 1262, 1269 (9th Cir.
27   2009). First, Hammler must allege Defendants retaliated against him based on
28   constitutionally protected conduct. Watison, 668 F.3d at 1114. Next, he must allege
                                                    11
                                                                                 3:18-cv-1319-LAB-BLM
1    Defendants took adverse action against him. Rhodes v. Robinson, 408 F.3d 559, 567 (9th
2    Cir. 2005). Third, he must allege a causal connection between that adverse action and his
3    protected conduct. Watison, 668 F.3d at 1114. Fourth, Hammler must allege the
4    “official’s acts would chill or silence a person of ordinary firmness from future First
5    Amendment activities.” Rhodes, 408 F.3d at 568 (internal quotation marks and emphasis
6    omitted). Fifth, he must allege “that the prison authorities’ retaliatory action did not
7    advance legitimate goals of the correctional institution....” Rizzo, 778 F.2d at 532;
8    Watison, 668 F.3d at 1114-15.
9          As was true of his original Complaint, Hammler’s FAC alleges facts sufficient to
10   satisfy the first two elements of a retaliation claim. Watison, 668 F.3d at 1114. The right
11   to access to the court is undoubtedly “protected conduct.” Id.; see also Schroeder v.
12   McDonald, 55 F.3d 454, 461 (9th Cir. 1995) (officials may not “punish the prisoner for
13   exercising his First Amendment right to pursue civil rights litigation in the courts.”)
14   (citing Rizzo, 778 F.2d at 532). And a correctional officer’s refusal to accept an inmate’s
15   legal mail is sufficiently “adverse” to any claim an inmate might seek to pursue in a court
16   of law. See e.g., Uribe v. McKesson, No. 08CV01285 DMS NLS, 2011 WL 9640, at *13
17   (E.D. Cal. Jan. 3, 2011) (finding prisoner’s retaliation claims of having his legal mail
18   rejected for processing “because it was not time for legal mail” was a sufficiently
19   “adverse punitive response[].”).
20         However, Hammler’s FAC fails to plead facts sufficient to satisfy the remaining
21   elements of a retaliation claim. Specifically, he fails to allege that any Defendant refused
22   to process his mail either on October 12, 2016, or on October 16, 2016, between the
23   hours of 6 p.m. and 10 p.m., because he sought to exercise his constitutional rights.
24   Watison, 668 F.3d at 1114; Soranno’s Gasco, Inc. v. Morgan, 874 F.2d 1310, 1314 (9th
25   Cir. 1989) (retaliation claims requires a showing that Plaintiff’s protected conduct was
26   “the ‘substantial’ or ‘motivating’ factor behind the defendant’s conduct.”). In fact,
27   Plaintiff continues to admit he told Defendant Hough he “needed tape” on October 16,
28   2016, before his legal mail could be processed. See FAC, ECF No. 11 at 7.
                                                   12
                                                                                3:18-cv-1319-LAB-BLM
1          Hammler further fails to allege facts which plausibly show how or why a one-day
2    delay in the processing of mail “would chill or silence a person of ordinary firmness from
3    future First Amendment activities,” Rhodes, 408 F.3d at 568, and as currently pleaded,
4    his FAC still fails to claim that he “suffered some other harm,” Brodheim, 584 F.3d at
5    1269, that was “more than minimal.” Rhodes, 408 F.3d at 568 n.11. Hammler’s FAC also
6    fails to allege Defendants’ one-day delay in collecting his mail “failed to advance a
7    legitimate goal of the correctional institution.” Rizzo, 778 F.2d at 532; Watison, 668 F.3d
8    at 1114-15. Indeed, as the Court has noted, Cal. Code Regs., tit. 15 § 3130 and § 3142
9    provide for the “orderly processing” of an inmate’s outgoing confidential mail, and
10   Hammler offers no facts to plausibly suggest how those regulations are “arbitrary and
11   capricious” or “unnecessary to the maintenance of order in the institution.” Franklin v.
12   Murphy, 745 F.2d 1221, 1230 (9th Cir. 1984); Watison, 668 F.3d at 1114-15; K’Napp,
13   2015 WL 5138237 at *17 (finding CDCR’s mail regulations “further[] the substantial
14   governmental interest of governmental order.”).
15         Finally, Hammler continues to complain that other prisoners inside the unit were
16   allowed to forward their legal mail on October 16, 2016, and that he was subject to
17   “different treatment.” See FAC at 33. But this type of conclusory allegation fails to state a
18   plausible claim for relief under the Fourteenth Amendment. Iqbal, 556 U.S. at 678 (“A
19   pleading that offers ‘labels and conclusions’ or a “formulaic recitation of the elements of
20   a cause of action will not do.’”) (citation omitted).
21         An equal protection claim is pleaded by alleging that a defendant intentionally
22   discriminated against the plaintiff based on his membership in a protected class, Serrano
23   v. Francis, 345 F.3d 1071, 1082 (9th Cir. 2003); Lee v. City of Los Angeles, 250 F.3d
24   668, 686 (9th Cir. 2001), or by alleging facts sufficient to plausibly show that similarly
25   situated individuals were intentionally treated differently absent a rational relationship to
26   a legitimate state purpose. Engquist v. Oregon Department of Agriculture, 553 U.S. 591,
27   601-02 (2008); Lazy Y Ranch Ltd. v. Behrens, 546 F.3d 580, 592 (9th Cir. 2008); North
28   Pacifica LLC v. City of Pacifica, 526 F.3d 478, 486 (9th Cir. 2008).
                                                   13
                                                                                3:18-cv-1319-LAB-BLM
1          Hammler still does not allege to be a member of any protected class. Serrano, 345
2    F.3d at 1082. And while he uses the phrase “similarly situated,” see FAC ECF No. 11 at
3    11 at 33, he includes no factual content to plausibly show how other prisoners in his unit
4    on October 12, 2016, or October 16, 2016, were treated differently or how any disparate
5    treatment lacked legitimate purpose. See McCollum v. Cal. Dept. of Corr. and Rehab.,
6    647 F.3d 870, 880-81 (9th Cir. 2011) (Equal Protection claims require a plaintiff to
7    “articulate which [other persons] were similarly situated or how he is similar to these
8    [persons].”); see also Bell Atlantic Corp., 550 U.S. at 553-56 & n.3 (“labels and
9    conclusions” are insufficient to state a claim for relief).
10         Thus, for all these reasons, the mail processing allegations in Hammler’s FAC, like
11   those in his original Complaint, must be dismissed sua sponte and in their entirety
12   because they continue to fail to state any First or Fourteenth Amendment claim upon
13   which § 1983 relief can be granted. See 28 U.S.C. § 1915(e)(2)(B)(ii), 28 U.S.C.
14   § 1915A(b)(1); Watison, 668 F.3d at 1112; Wilhelm, 680 F.3d at 1121.
15                2.     October 20, 2016 Excessive Force Claims
16         The remainder of the factual allegations in Hammler’s FAC—all relating to an
17   October 20, 2016 excessive force incident, and which were also alleged in Hammler v.
18   Alvarez, et al., S.D. Cal. Civil Case No. 3:17-cv-01533-WVG, against Defendants
19   Nevarez, Hough, and Alvarez—are also dismissed from this action as frivolous pursuant
20   to 28 U.S.C. § 1915(e)(2)(B)(i) and § 1915A(b)(1). Compare FAC, ECF No. 11 in 18-cv-
21   01319 at 19-30, ¶¶ 32-55, with Compl., ECF No. 1 at 1-14, ¶¶ 2-25 in 18-cv-01533-
22   WVG.
23         As is his wont, Hammler repeats and attempts to revive allegations in this case
24   against Defendants Nevarez, Hough, and Alvarez that have been previously raised,
25   litigated, and made subject to a settlement agreement in another of his many cases:
26   Hammler v. Alvarez, S.D. Cal. Civil Case No. 3:18-cv-01533-WVG (ECF Nos. 31, 34,
27   42). While he knows he may not file multiple suits that “‘that merely repeat[] pending or
28   previously litigated claims,’” Cato, 70 F.3d at 1105 n.2 (applying 28 U.S.C. § 1915(d)
                                                    14
                                                                              3:18-cv-1319-LAB-BLM
1    (re-codified at 28 U.S.C. §§ 1915(e)(2)(B)(i), 1915A(b)(1)), he tries anyway. See also
2    Denton v. Hernandez, 504 U.S. 25, 30 (1992) (recognizing Congress’s concern that “a
3    litigant whose filing fees and court costs are assumed by the public, unlike a paying
4    litigant, lacks an economic incentive to refrain from filing frivolous, malicious, or
5    repetitive lawsuits”) (quotation omitted); Bailey v. Johnson, 846 F.2d 1019, 1021 (5th
6    Cir. 1988) (duplicative or repetitious litigation of virtually identical causes of action is
7    subject to dismissal under 28 U.S.C. § 1915 as malicious); Van Meter v. Morgan, 518
8    F.2d 366 (8th Cir. 1975) (dismissal of complaint as frivolous is not an abuse of discretion
9    where plaintiff has filed other similar complaints); Ortega v. Ritchie, No. 18-CV-02944-
10   HSG (PR), 2018 WL 3744154, at *2 (N.D. Cal. Aug. 7, 2018) (same); see also Hammler
11   v. Hernandez, S.D. Cal. Civil Case No. 3:18-cv-00259-CAB-MDD (ECF No. 5 at 5 n.2)
12   (“Plaintiff is hereby cautioned that he may not raise duplicative claims in separate
13   actions.”) (quoting Cato, 70 F.3d at 1105 n.2)); Hammler v. Kernan, et al., S.D. Cal.
14   Civil Case No. 3:18-cv-01170-DMS-NLS (ECF No. 11 at 3-4) (dismissing as duplicative
15   claims plaintiff was “already pursing in the Eastern District of California” in Hammler v.
16   Director of CDCR, et al., E.D. Civil Case No. 2:17-cv-01949-MCE-DB pursuant to 28
17   U.S.C. § 1915(e)(2) & § 1915A(b)).
18         In fact, due to “frivolous or harassing nature of [his] filings,” the Honorable U.S.
19   Magistrate Judge William V. Gallo has recommended that Hammler be subject to a pre-
20   filing review order in the Southern District of California. See Hammler v. Alvarez, No.
21   18-CV-326-AJB (WVG), 2019 WL 549627, at *9 (S.D. Cal. Feb. 12, 2019) (Report and
22   Recommendation to grant Defendants’ request for an order declaring Hammler a
23   vexatious litigant subject to a prefiling order).
24         D.     Leave to Amend
25         Hammler has already been provided a short and plain statement of his First and
26   Fourteenth Amendment pleading deficiencies, and was given an opportunity to fix his
27   pleading. His FAC fails to do that, and it further attempts to re-generate duplicative
28   claims litigated in a prior action against the same parties. See Lopez, 203 F.3d at 1127 n.8
                                                    15
                                                                                 3:18-cv-1319-LAB-BLM
1    (noting that if a claim is classified as frivolous, “there is by definition no merit to the
2    underlying action and so no reason to grant leave to amend.”).
3           Therefore, the Court denies Hammler further leave to amend as futile. See
4    Gonzalez v. Planned Parenthood, 759, F.3d 1112, 1116 (9th Cir. 2014) (“‘Futility of
5    amendment can, by itself, justify the denial of ... leave to amend.’”) (quoting Bonin v.
6    Calderon, 59 F.3d 815, 845 (9th Cir. 1995)); Zucco Partners, LLC v. Digimarc Corp.,
7    552 F.3d 981, 1007 (9th Cir. 2009) (“[W]here the plaintiff has previously been granted
8    leave to amend and has subsequently failed to add the requisite particularity to its claims,
9    [t]he district court’s discretion to deny leave to amend is particularly broad.” (internal
10   quotation marks omitted) (second alteration in original)).
11   III.   Conclusion and Order
12          Accordingly, and for all the reasons explained, the Court:
13          1)         DISMISSES this civil action without further leave to amend for failure to
14   state a claim upon which § 1983 relief can be granted and as frivolous pursuant to 28
15   U.S.C. § 1915(e)(2)(B)(i), (ii) and § 1915A(b)(1).
16          2)     CERTIFIES that an IFP appeal would not be taken in good faith pursuant
17   to 28 U.S.C. § 1915(a)(3), and
18          3)     DIRECTS the Clerk of Court to enter a final judgment of dismissal and to
19   close the file.
20          IT IS SO ORDERED.
21
22   Dated: May 23, 2019
23                                                 Hon. Larry Alan Burns
                                                   Chief United States District Judge
24
25
26
27
28
                                                     16
                                                                                  3:18-cv-1319-LAB-BLM
